DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 25-31 are allowed.

Reasons for Allowances
Regarding claim 1, the applicant argument is persuasive, the prior art does not disclose a modular plug for terminating a telecommunications cable comprising: a wire manager fitted inside an internal cavity of a housing, the wire manager having a body defining a plurality of channels  axially positioned about a central axis, each channel having a first width and a gate having a second width smaller than the first width, each channel and respective gate extending in a direction parallel to the central axis; a load bar fitted within the internal cavity of the housing , the load bar having an array of external grooves, each external groove being configured to receive a wire from one of the twisted pairs of wires that passes through one of the gates of the wire manager; and a plurality of wire contacts aligned with the array of external grooves as required in combination with other limitations of this claim. 
New independent claims 25 and 27 includes the previously declared objected allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831